DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.

3.    	The Examiner apologizes for inadvertently citing claim 13 on the disposition of claims within prior Office Action Summary forms (PTOL-326) as withdrawn. However, claim 13 has not been withdrawn and has been examined since the first action on the merits (FAOM) and subsequent Actions, see Action mailed November 26, 2021.
 



4.	Claims 1-4, 6-11, 13 and 16-18 are pending.
	Claims 1, 4, 6-8, 13, 16 and 17 have been amended.
	Claims 5, 12, 14 and 15 have been cancelled.
	Claims 1-4, 6-11, 13 and 16-18 are examined on the merits.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-4, 6-11, 13 and 16-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al., US 2003/0225528 A1 (effectively filed March 12, 2003), and further in view of Ravkin et al., US 2003/0059764 A1 (published March 27, 2003/ IDS reference submitted November 26, 2019), Mills et al. (Seminars in Oncology 30(5): 93-104, Supplement 16, October 2003) and Yakes et al., (Cancer Research 62: 4132-4141, July 15, 2002/ IDS reference submitted November 26, 2019) has been withdrawn in light of Applicants’ arguments bridging pages 9 and 10 and page 11 of the Remarks submitted December 6, 2022.  Claims 5, 12, 14 and 15 have been cancelled.





New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 3 recite the limitation "the at least one test cancer cell" in lines 10, 11, 13 and 14 of claim 1; and line 1 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	The claimed invention (claims 1-4, 6-11, 13 and 16-18) continues to be directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. Claims 5, 12, 14 and 15 have been cancelled.
	Initially, Applicants set forth the two-step analysis that must be performed to establish eligibility cited within MPEP § 2106, see the Remarks submitted December 6, 2022, page 5, Rejections…section. Applicants go through the analysis stating “[t]here is no need to proceed to Step 2b of the analysis” because “Applicant has discovered “a new and improved way” of assessing effectiveness of a cancer drug” and the claimed invention “…solves an important problem in the field of cancer medicine”, see pages 6 and 7 of the Remarks.  
	Applicants juxtapose their claimed invention to CellZDirect and the julitis Example 29, claim 3, in the Life Sciences Examples, see pages 6-9.  Applicants specifically note their claimed invention has additional elements that transform their claims into a new and useful practical application and based on the similarity between their claims and Example 29, their claimed invention should be found patent-eligible, see pages 6-8 of the Remarks. 	
	Applicants’ arguments have been carefully considered, but fail to persuade.
Foremost, while settled case law may be regarded as precedential, decisions therein cannot be extrapolated to any case that seems analogous. 
Moreover, in regard to claim 3 of the Example 29, it is not similar to Applicants’ claim 1 in that the claim from the Example simply and plainly states a process, detecting a named substance with a specifically named binding agent and the claim as a whole amounts to significantly more than the exception itself.  However, Applicants’ claimed invention sets forth a correlation, a consequence of a natural process involving mental steps. The claimed invention and the said example are not synonymous. 
Applicants’ claim 1 recites evaluating the presence/level of PTEN between at least one cancer cell from a patient sample and a sample from a reference cohort of patients utilizing traditional assays, comparing the level of expression between the two samples and making the mental decision whether or not the patient is or is not a candidate for PI3K inhibitor treatment.  This describes a relationship or correlation between the presence of PTEN expression and the effectiveness of- or responsiveness to- phosphatidylinositol (3,4,5)-triphosphate kinase (PI3K) inhibitor treatment.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes. Additional elements, such as measuring data and observing differences between samples, are well-understood, routine and conventional activities that do not impose meaningful limits on the law of nature. Methods for evaluating and comparing are well known in the art and the method steps set forth do not transform an unpatentable law of nature into a patent-eligible application of such law.
As noted previously, there is no treatment step and just the recitation of a law of nature.  Therefore, there is no practical application of the law of nature.  Although claims broadly reference PI3K treatment, as well as trastuzumab, the limitations do not indicate treatment is administered, nor which patient population receives the administration of the PI3K inhibitor treatment.   In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take into account the outcome of the PTEN expression level between the two tested parties when deciding which treatment to administer. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 1 tells the relevant audience (doctors) about assaying and comparing PTEN expression between the patient and reference and at most adds a suggestion that the doctors take those laws into account when treating their patients. The claims fail to meaningfully limit because they do not require any particular application of the judicial exception. Accordingly, limitations cited in claim 1 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception and the rejection is maintained for the reasons herein and of record.
	The claim(s) 1 recite(s) a method for evaluating PTEN expression comprising assaying at least one cancer cell from a patient’s sample and a reference cancer cell of a reference cohort of patients, comparing the PTEN expression in a reference cancer cell of a reference cohort of patients who are not candidates for PI3K inhibitor treatment regimen, wherein if the patient’s PTEN expression level is lower than the reference PTEN expression level, the said treatment is regarded as it will be effective.  Furthermore, if the patient’s PTEN expression is higher than the reference PTEN expression level, PI3K treatment will not be effective.  This judicial exception is not integrated into a practical application because gathering information and observing differences in the expression of biomarker(s) in a biological sample from a subject required to use the correlation does not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception.  Claims 1-4, 6-11, 13 and 16-18 describe the relationship between the presence of PTEN expression as opposed to the reference level of PTEN expression, wherein lower PTEN expression than reference PTEN expression is indicative of the PI3K inhibitor treatment will be effective and conversely, higher PTEN expression from the cancer cell from a patient’s sample than the reference PTEN expression is indicative of the PI3K treatment will not be effective. 
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the presence or level of PTEN is assessed there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
	Step 2B:  No, there is no inventive concept present in the clams.  The steps of analyzing the presence or level of a biomarker, such as PTEN within a patient’s sample is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison and the presence of PTEN between a patient and a reference cohort identifies an individual as a candidate or not for PI3K inhibitor treatment. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “evaluating” and “comparing” based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.


Conclusion
10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  




11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-52055205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



14 December 2022

/Alana Harris Dent/Primary Examiner, Art Unit 1643